Citation Nr: 1439873	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness and tingling of the hands.

2.  Entitlement to service connection for a disability manifested by numbness and tingling of the feet.

3.  Entitlement to service connection for a disability manifested by heart palpitations.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a disability manifested by high cholesterol.

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for stress fractures of the feet.

8.  Entitlement to service connection for stress fractures of the legs.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for papillary necrosis.

11.  Entitlement to service connection for temporomandibular joint disorder.

12.  Entitlement to service connection for a lump on the left cheek.

13.  Entitlement to service connection for a right ankle disability.

14.  Entitlement to service connection for a disability manifested by pelvic pain.

15.  Entitlement to service connection for fecal incontinence.

16.  Entitlement to service connection for urinary incontinence.

17.  Entitlement to service connection for hernia of the abdominal wall.

18.  Entitlement to service connection for a lump in the left breast.

19.  Entitlement to service connection for a nerve injury of the right check.

20.  Entitlement to service connection for a disability manifested by rectal bleeding.

21.  Entitlement to service connection for hemorrhoids.

22.  Entitlement to service connection for sprain of the right thumb.  

23.  Entitlement to service connection for a psychiatric disability.

24.  Entitlement to service connection for paving stone degeneration.

25.  Entitlement to an initial evaluation in excess of 50 percent for obstetric rectocele and cystocele, to include entitlement to a separate rating.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION


The Veteran served on active duty from October 1996 to March 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

By rating action dated March 2010, the RO granted service connection for obstetric rectocele and cystocele, and assigned a 50 percent evaluation for it.  It appears that he has submitted a notice of disagreement with this determination in October 2010.  Although the issue was listed as service connection for obstetric rectocele and cystocele on the statement of the case issued in November 2011, and on the Certification of Appeal, the Board has recharacterized the issue as set forth above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge in December 2013.  She did not report for the hearing.  However, about two weeks later, the Veteran submitted a letter stating she was unable to attend the hearing due to illness.  She submitted a receipt from a medical clinic reflecting treatment for acute diarrheal illness and a right ankle sprain.  She also submitted a letter from G.S. dated December 2013 stating that the Veteran had been sick on the day before the hearing.  This evidence suggests that the Veteran would have appeared at the hearing had she been physically able to do so, and indicates she wants to have the hearing rescheduled.  Thus, remand is appropriate to schedule a Board videoconference hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Board videoconference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



